EXHIBIT (a)(8) CONSENT OF REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM Wehereby consent to the incorporation by reference inthisSchedule TO of our report dated March 26, 2009with respect to our audits of theconsolidated financial statements andfinancial statement scheduleof Colonial Commercial Corp., as ofDecember 31, 2008 and 2007and for eachof the years then ended, included in theAnnual Report on Form 10-K for theyear ended December 31, 2008,filed with the Securities and Exchange Commission on March 27, 2009. /s/ Eisner LLP New York, New York
